DETAILED ACTION

Examiner Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Tong US PG-Pub 2019/0130930 fails to teach filtering an audio signal from a first and second microphone of a headphone to produce a first and second filtered signal; performing dynamic range control upon the first filtered signal to produce a first dynamic range adjusted signal by applying the first filtered signal to a speaker displacement model that yields a speaker displacement function in time domain, and performing gain reduction upon the first filtered signal in response to detecting that a signal level of the displacement function exceeds a threshold; performing dynamic range control on the second filtered signal and combining the first dynamic range adjusted signal and the second dynamic range adjusted signal into an audio signal that drives a speaker of the headphone, such function or combination of the function in light of the claim as a whole is not taught, suggested and made obvious by any of the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519. The examiner can normally be reached M-F 7am-9am and 11am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654